Citation Nr: 1311609	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for migraine headaches.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran failed to appear for a Travel Board hearing scheduled at his request.  The case was previously before the Board in August 2010 and January 2012, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  See also Disabled Americans Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additional evidence consisting of VA medical treatment records dated from May 3, 2012 to November 26, 2012 was received in February 2013, subsequent to the most recent (October 2012) supplemental statement of the case (SSOC).  In February 2013, the Board advised the Veteran that because this evidence had not been considered in the first instance by the AOJ, he had the right to AOJ review prior to Board consideration of the matter, or he could waive his right to initial AOJ review.  In March 2013 the Veteran submitted an additional statement from his private physician and specifically requested that his claims be remanded to the AOJ for their initial review of the additional evidence received since the last SSOC.  

Accordingly, the case is REMANDED for the following:
The RO should review the record (to specifically include an initial review of all evidence and information received since the October 2012 SSOC), arrange for any further development suggested by the additional evidence received (e.g., VA examination, if indicated), and then readjudicate the Veteran's claims of service connection for bilateral hearing loss, hypertension, a right ankle disorder, and migraine headaches.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

